DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This Office Action is Responsive to the Applicant’s communication filed on July 15, 2022 and August 8, 2022. In view of this communication, claim 1 is amended and claims 1-3 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 5, filed July  15, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wang et al. US20100201324A1 and Toya US20170264110A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamaguchi et al. US20160105044A1 in view of Wang et al. US20100201324A1 and Toya US20170264110A1.
Regarding claim 1, Yamaguchi discloses a power storage system (30) that includes a plurality of batteries (FIG. 2; ¶90). This necessarily includes a first and a second storage battery. Each of the batteries have a different state of health (SOH) from each other. Using the first two batteries of the described embodiment, the SOH of battery 1 is 85% and battery 2 is 70% (FIG. 2). 
A communication unit (32) of the power storage system (30) communicates with a controller 20 (FIG. 3; ¶98). Control unit (21) in the controller (20) includes a second parameter obtaining unit 24 that obtains information from the batteries (35), the information including SOH information (FIG. 4B; ¶112-113). 
By using the parameters obtained by the second parameter obtaining unit (24), the second degradation determining unit (25) determines, or specifies, the respective degradation levels of the batteries (FIG. 4B; ¶114).
The control unit (21) controls the power storage system (30)(FIG. 4B; ¶93). Each battery (34) is grouped according to degradation and charge is controlled according to those levels (FIGS. 5-6; ¶130-132). The SOH of each battery identified to be in Group A, or those batteries having a higher SOH, is charged at a higher rate than those in Groups B and C, thus, the degradation of the SOH of those batteries in Group A will be greater than that of Groups B and C. The difference between the SOH of those batteries in Group A and B will necessarily be reduced (FIGS. 5-6; ¶130-132). 
It should be noted that because only one of the performances is required, Yamaguchi need only disclose one of the listed performances.
Yamaguchi discloses that group A, which has a higher SOH, is discharged at a higher rate than group B, which has a lower SOH. Particularly, this is illustrated in FIG. 6 where in group B it is described that charging/discharging is performed at a rate lower than the reference rate of group A (FIG. 6; ¶133). Thus, Yamaguchi discloses a higher relative discharge allocation being given to the battery with the higher SOH (group A) than that of the storage battery with the lower SOH (group B). 
Yamaguchi is silent as to a first storage unit including the first storage battery and a first storage controller configured to control charge/discharge of the first storage battery based on control from a charge/discharge controller; a second storage unit including the second storage battery and a second storage controller configured to control charge/discharge of the second storage battery based on control from the charge/discharge controller. The charge/discharge controller being configured to check the SOH of the first storage battery and the SOH of the second storage battery every given time period; and if a difference in the SOH between the first and second storage batteries reaches a predetermined threshold or more.
Wang discloses a first storage unit that includes a battery (B1), or a first storage battery a first charging/discharging module (11), or a first storage controller (Wang; FIG. 2; ¶24). The first charging/discharging module (11) is configured to control charge/discharge of one battery (B1). Wang further discloses a second storage unit including the second storage battery  (B2) and a second charging/discharging module (12), or a second storage controller. The second charging/discharging module (12) is configured to control charge/discharge of one battery (B2). It would be obvious to a person of ordinary skill in the art to provide storage units of Wang to Yamaguchi in order to improve the efficiency of energy utilization (Wang; ¶15).
Wang is silent as to the charge/discharge controller being configured to check the SOH of the first storage battery and the SOH of the second storage battery every given time period; and if a difference in the SOH between the first and second storage batteries reaches a predetermined threshold or more.
Toya discloses a controller that determines the deterioration, or SOH, of the battery modules (211-213), which is periodically confirmed (Toya; ¶245-246 and ¶286) Toya further discloses determining a difference in the SOH between battery modules (211-213) and determining whether the difference is greater than a predetermined threshold (Toya; FIG. 20; ¶245-246).
If the control unit determines that the degree of deterioration is great, the control unit decides on a storage battery module to be adjusted (Toya; FIG. 20; ¶247).
It would be obvious to provide the balancing of Toya to the balancing of Yamaguchi  to extend the longevity of the multiple storage battery units (Toya; ¶74).
Regarding claim 2, Yamaguchi discloses that Group A, with the higher SOH, is charged at a predetermined reference rate and those batteries in Group B, having a lower SOH, are charged at a reduced rate from the predetermined reference rate (FIG. 6; ¶132). Thus, because Group A is charged at a higher rate than Group B, more priority is given to those batteries in Group A than Group B.
Regarding claim 3, Yamaguchi discloses that the second parameter obtaining unit (24) obtains pieces of parameter information. The SOH may be obtained from the pieces of parameter information. Examples of the parameter information include electrical currents, voltages, temperatures, SOC’s and times elapsed from the last charging of the battery (¶113). Using the parameter information, the degradation determining unit 25 of the control unit 21 determines one or more of the SOHs, the voltages, the temperatures and the internal resistances as respective degradation levels of the batteries (34)(FIG. 4B; ¶114).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimizu et al. US20160064970: This reference discloses an auxiliary power system having a plurality of storage batteries that have different SOH. It was unclear in the reference how charging was performed as a result of the SOH. 
Ionescu et al. US20180166911A1: This reference disclosed a battery with a plurality of cells having different SOHs. This reference related more to balancing the charge between the cells and not necessarily to the charging.
Sato US20150171641A1: This reference discloses a charge and discharge control operation.
Gow et al. US20190058352A1 discloses a plurality of battery banks each housing a battery having a battery condition sensor that controls battery switches which controls the charging/discharge of the respective battery.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859